Citation Nr: 1611058	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for enteritis.

7.  Entitlement to a disability rating in excess of 20 percent for sciatic nerve impairment of the right lower extremity.

8.  Entitlement to a disability rating in excess of 20 percent for sciatic nerve impairment of the left lower extremity.

9.  Entitlement to a disability rating in excess of 30 percent for right carpal tunnel syndrome.

10.  Entitlement to a disability rating in excess of 20 percent for left carpal tunnel syndrome.

11.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions for the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia, and St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file currently resides with the St. Petersburg, Florida RO.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to an earlier effective date for the grant of service connection for sciatic nerve impairment of the bilateral lower extremities associated with lumbar strain and to an earlier effective date for the grant of service connection for carpal tunnel syndrome of the bilateral upper extremities has been raised by the record in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for bilateral flat feet, a right ankle disorder, pseudofolliculitis barbae, a sinus disorder, and enteritis; and increased ratings for bilateral carpal tunnel syndrome of the upper extremities, sciatic nerve impairment of the bilateral lower extremities, and a lumbar spine disorder; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart murmur is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded; no other diagnosis of a chronic cardiac disability is of record.

2.  The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a heart murmur have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  The Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the August 2009 and January 2013 VCAA letters; Dingess, supra.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records (STRs) and relevant post-service medical treatment records.  In light of the actions of the RO, the Board finds that all obtainable relevant records have been associated with the claims file.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination with an accompanying etiology opinion for the claim of entitlement to service connection for a heart murmur.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability for decades after service.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links these claimed disorders to the Veteran's military service.  Therefore, VA examinations are not warranted for this claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  Service Connection

A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Heart Murmur

The Veteran's February 2001 separation examination report reflects that he had a grade I systolic murmur.  On a Report of Medical History filled out in February 2001, the Veteran indicated that he experienced heart trouble.  He specified that he was diagnosed with a level one heart murmur at his MEPS physical in 1997.

On VA fee-basis compensation and pension examination in January 2010, the examiner recorded the Veteran's complaints of angina, shortness of breath, dizziness, syncope, and fatigue.  The Veteran reported that he was not receiving any treatment for his claimed heart murmur.  The examiner found a soft systolic murmur; the examiner also noted that examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An EKG was reviewed and was opined to be within normal limits.  A chest X-ray was within normal limits.  A treadmill test was inconclusive because of lack of intensity and duration of exercise.  The examiner found no evidence of a significant heart murmur.  

An echocardiogram taken in August 2010 revealed a hyperdynamic left ventricle with borderline left atrial enlargement.  There was mild tricuspid regurgitation.

In April 2011, the Veteran remarked that a simple walk or climbing steps caused him to be lightheaded.  He avoided running.
Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a heart murmur.  A heart murmur is not a disability for VA purposes. 

A heart murmur is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  A heart murmur is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for a heart murmur is not warranted.  Significantly, as evidenced by the January 2010 VA examiner and treatment records of record, the Veteran's heart murmur has not resulted in an actual diagnosable cardiac disability.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a heart murmur.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) .

The Veteran has service-connected evaluations of 40 percent lumbar strain, 30 percent for right carpal tunnel syndrome, 20 percent for left carpal syndrome, 20 percent for sciatic nerve impairment of the right lower extremity, and 20 percent for sciatic nerve impairment of the left lower extremity.  His combined disability evaluation is now 80 percent.  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A September 2009 statement from C.B. reflects that she was a medical assistant.  She had observed the Veteran's complaints of severe neck, back, and shoulder pains which made it nearly impossible to maintain steady employment.

A January 2012 pain assessment completed by a private physician reflects that the Veteran's pain was present to such an extent as to be distracting to adequate performance of daily activities or work.  The doctor indicated that physical activity, such as walking, standing, sitting, bending, stooping, and moving of extremities resulted in greatly increased pain to such a degree as to cause distraction from tasks or total abandonment of tasks.  The most reasonable lifting expectation for the Veteran was five pounds occasionally.  The physician opined that as a result of the impairments of treatment, the Veteran was likely to be absent from work more than four days per month.  He would rarely be able to push and bull, climb stairs or ladders, bend and/or stoop, reach overhead, or operate vehicles.

On VA spine compensation and pension examination in May 2012, the examiner opined that the Veteran's intervertebral disc disease with bilateral lumbar radiculopathies interfered with his ability to obtain and maintain employment which entails lifting or carrying objects greater than 20 pounds, frequent bending at the waist, construction/labor, running, prolonged sitting, walking, or standing.  The examiner opined that the IVDS did not interfere with the Veteran's ability to obtain and maintain desk/office employment, particularly if ergonomic adjustments were made to his workspace.

A subsequent VA general examiner opined in May 2012 that the Veteran's chronic bilateral hand disabilities interfered with his ability to obtain and maintain employment where he would be expected to lift or carry objects greater than 10 pounds, make repetitive movements with his arms or hands, use power tools or construction equipment.  The examiner opined that the hand disability would not preclude the Veteran from light office or desk employment.  The examiner further opined that the Veteran's sciatica interfered with all forms of physical labor, and the Veteran could not sit for prolonged periods of time, walk for long distances, or run.  

Based on all the evidence of record of the Veteran's various service connected disabilities (lumbar strain, carpal tunnel syndrome of the bilateral upper extremities, sciatic nerve impairment of the bilateral lower extremities), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board acknowledges the opinion of the May 2012 VA examiners who opined that the Veteran's spine and hand disabilities would not preclude office employment; however, these opinions appear to have simply considered the Veteran's spine and hand disabilities singly and in isolation.  The May 2012 VA opinion regarding the Veteran's sciatica suggests that the Veteran would not be capable of sedentary employment, as he could not sit for prolonged periods of time.  The January 2012 pain assessment and September 2009 lay statement further suggest that the Veteran is incapable of sedentary employment.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical limitations, as demonstrated by the evidence.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Service connection for a heart murmur is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.



REMAND

I.  Service Connection for Bilateral Flat Feet, Right Ankle, Pseudofolliculitis Barbae, Sinus Disorder, and Enteritis

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Service treatment records document in-service treatment for all of these claimed disorders, and current treatment records show evidence of bilateral flat feet, a right ankle disorder, pseudofolliculitis barbae, sinus disorder, and enteritis.  See treatment records from May 2012; April 2011 statement from the Veteran.   However, there is insufficient competent medical evidence on file to make a decision on these claims.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current bilateral flat feet, right ankle, pseudofolliculitis barbae, sinus disorder, and enteritis.

II.  Increased Ratings

The Veteran last underwent VA compensation and pension examination for his lumbar spine disorder in May 2012.  Recent submissions by the Veteran and his attorney have asserted that his symptomatology for all of these disorders has increased since his last VA examinations.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that reflects the current symptomatology reflected by his lumbar spine, bilateral carpal tunnel, and bilateral sciatic nerve disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any disability manifest by bilateral flat feet, right ankle disorder, pseudofolliculitis barbae, sinus disorder, and/or enteritis.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any disability manifest by bilateral flat feet, right ankle disorder, pseudofolliculitis barbae, sinus disorder, and/or enteritis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  If not related to service, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability was incurred secondary to or aggravated by service connected disability, to specifically include as secondary to the Veteran's service-connected lower back disability.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine disability, to include urinary urgency or voiding problems.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected lumbar spine disability.

Concerning urinary urgency, the examiner must comment on the Veteran's daytime and nighttime voiding intervals.  If the wearing of absorbent materials is required, the examiner is requested to specify how often they must be changed.

Concerning the Veteran's sciatic nerve impairment of the right and left lower extremities, the examiner must state whether there is complete or incomplete paralysis of the affected nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Concerning the Veteran's carpal tunnel syndrome of the right and left upper extremities, the examiner must state whether there is complete or incomplete paralysis of the affected nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, or severe.

Concerning erectile dysfunction, the examiner is requested to identify any deformity of the penis, to include loss of erectile power.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner must specify their frequency and duration.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


